Citation Nr: 1400961	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-09 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California



THE ISSUE

Entitlement to an effective date earlier than November 27, 2005, for the assignment of a 10 percent disability rating for tinnitus.  



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from August 1963 to November 1967.  His awards and decorations include the Combat Infantryman Badge (CIB) and the Bronze Star Medal.    

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2007 and October 2009 rating decisions issued by the RO.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.



FINDING OF FACT

Because the Veteran's compensation claim for tinnitus was filed over one year after the effective dates of the liberalizing laws at issue (March 1976 and June 1999), the 10 percent rating for the service-connected tinnitus could not be assigned earlier than one year prior to the date of receipt of his claim on November 27, 2006.     



CONCLUSION OF LAW

An effective date of November 27, 2005 for the award of a 10 percent disability rating for the service-connected tinnitus is the earliest assignable by law.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.102, 3.114, 3.151, 3.155, 3.159, 3.400 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

With regard to the earlier effective date claim, this issue arises from the Veteran's disagreement with an April 2007 rating decision that granted service connection and assigned a 10 percent rating for his bilateral hearing loss disability.  

In this regard, the courts have held, and VA's General Counsel has agreed, that in cases where service connection has been granted and an effective date has been assigned, the typical claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  

Indeed, to hold that section 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render sections 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess v. Nicholson, 19 Vet. App. 473, 491, 493, 500-01 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  See also VAOPGCPREC 8-2003 (Dec. 22, 2003).  

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a Notice of Disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Where a claim has been substantiated after the enactment of VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.  

In any event, the provisions of VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  

As will be discussed, the Veteran's earlier effective date claim for the assignment of a 10 percent rating for the service-connected tinnitus is being denied as a matter of law because the Veteran filed his November 2006 compensation claim for tinnitus over one year after the effective dates of the liberalizing laws at issue (March 1976 and June 1999).  See 38 C.F.R. § 3.114(a)(3) (if a claim is reviewed at the request of the claimant more than one year after the effective date of the liberalizing law or VA issue, benefits may only be authorized for a period of one year prior to the date of receipt of such request).  

Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist, as the underlying law is dispositive for the earlier effective date issue on appeal.  


Laws and Regulations

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

Appellate review of a rating decision is initiated by a NOD and completed substantive appeal after a SOC has been furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Failure to perfect an appeal renders a rating decision final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  A final decision is generally not subject to revision on the same factual basis.  38 C.F.R. § 3.104(a).  

Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. §§ 3.104(b), 3.105(a); Flash v. Brown, 8 Vet. App. 332, 340 (1995).  

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).  But unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a).  

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).

Where compensation is awarded pursuant to a liberalizing law or a liberalizing VA issue, the effective date of the increased shall be fixed in accordance with facts found, but shall not be earlier than the effective date of the act or administrative issue.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114(a) (2013).  See also McCay v. Brown, 9 Vet. App. 183, 187 (1996) ("plain language of section 5110(g) prohibits a retroactive award prior to the effective date of the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  

Similarly, an increase based on revised, liberalizing rating criteria cannot be effective prior to the effective date of the changed criteria, unless specifically provided by the revised regulations.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  See also VAOPGCPREC 3-2000 (Apr. 10, 2000) (regarding retroactive application of revised criteria).  

If a claim is reviewed on the initiative of VA within one year from the effective date of the liberalizing law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  

If a claim is reviewed on the initiative of VA more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2).  

If a claim is reviewed at the request of the claimant more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).  

But in order to be eligible for a retroactive award under § 3.114, the claimant must show that all eligibility criteria for the benefits existed at the time of the effective date of the law or administrative issue and continuously thereafter.  The provisions of § 3.114 are applicable to original and reopened claims as well as claims for increase.  38 C.F.R. § 3.114(a).

Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  The Court has specifically held that tinnitus is a type of disorder capable of lay observation and description.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

Prior to 1976, Diagnostic Code 6260 for tinnitus only provided a noncompensable (no percent) disability rating.  See 38 C.F.R. § 4.84(b) (1975).  This pre-1976 version of Diagnostic Code 6260 also contained a reference to Diagnostic Codes 8045 and 8046, which allowed for assignment of a 10 percent rating for subjective symptoms, such as tinnitus, but which resulted from head trauma or cerebral arteriosclerosis, but without mention of acoustic trauma.  

Effective on March 10, 1976, Diagnostic Code 6260 for tinnitus was revised to allow for a 10 percent rating for "persistent" tinnitus that was a symptom of head injury, concussion, or acoustic trauma.  See 38 C.F.R. § 4.84(b) (1976); see also 41 Fed. Reg. 11291, 11298 (March 10, 1976).  

The March 1976 change in the regulation amounts to a liberalizing change, as it now provided for a 10 percent compensable rating for "persistent" tinnitus from acoustic trauma.  

Effective on June 10, 1999, Diagnostic Code 6260 for tinnitus was again revised to allow for a 10 percent rating for "recurrent" tinnitus, with no mention of etiology as a factor.  See 38 C.F.R. § 4.87 (2000); see also 64 Fed. Reg. 25202 - 25210 (May 11, 1999).  

The June 1999 change in the regulation amounts to a liberalizing change, as it now provided for a 10 percent rating for "recurrent" tinnitus without a requirement that it had to be "persistent," and with no mention of etiology as a factor. 

Effective on June 13, 2003, Diagnostic Code 6260 for tinnitus was again revised to clarify existing VA practice that only a single 10 percent evaluation is assigned for "recurrent" tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Note (2) (2013); 68 Fed. Reg. 25822 (June 2003).  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  This, however, does not amount to a liberalizing change, but rather a clarification of existing law.  


Analysis

A brief recitation of the procedural history of the tinnitus issue will aid in its analysis:  

The Veteran was discharged from service in November 1967.  During service, he is shown to have been exposed to combat-related gunfire and artillery noise while in  the Republic of Vietnam, as well as aircraft noise. 

The Veteran filed a claim of service connection for a "bilateral hearing deficiency" in November 1967, immediately after discharge.  There was no specific mention of tinnitus.  

A March 1968 VA ENT (ear, nose, and throat) examiner noted a "recurring ringing present in both ears" for the past several years.  Tinnitus aurium was assessed, apparently due to acoustic trauma.  

An August 1968 VA audiology examiner recorded the Veteran's "complaints of tinnitus," with in-service exposure to aircraft and gunfire noise over four years.  

An August 1968 VA ENT examiner mentioned the Veteran's "two year history of decreased hearing and high-pitched tinnitus."  This began in-service after exposure to loud noises.  Sensorineural hearing loss secondary to acoustic trauma was formally diagnosed.  

In a September 1968 rating decision, the RO granted service connection for bilateral sensorineural hearing loss and assigned a no percent (noncompensable) rating under Diagnostic Code 6297.  This no percent rating was effective on November 18, 1967, the day after the Veteran's discharge from service.  

Also, in the body of the rating decision, the RO discussed "high pitched tinnitus" that began in service, but did not assign a disability rating, a diagnostic code, or formally grant service connection for the tinnitus at that time.    

The RO notified the Veteran of the September 1968 rating decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal.  There was also no evidence received within one year of the issuance of this rating decision.  

Therefore, the September 1968 rating decision became final as to the issue of service connection for bilateral hearing loss.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.302, 20.1103.  

The Veteran filed a claim of service connection for tinnitus on November 27, 2006.  He also filed an claim for an increased rating for his already service-connected hearing loss.  

The VA treatment records, private treatment records, and VA audiology examinations dated from 2006 to 2010 concluded there was a nexus between the Veteran's tinnitus and his combat-related noise exposure during his military service.   

In an April 2007 rating decision, the RO awarded service connection for tinnitus, and assigned a 10 percent evaluation effective on the date of receipt of his claim - November 27, 2006.  The Veteran filed an April 2008 NOD with the effective date assigned for the 10 percent rating, pointing out that the earlier September 1968 rating decision also mentioned tinnitus that had begun during service.  

In an October 2009 rating decision, the RO assigned an earlier effective date for the award of the 10 percent rating for the service-connected tinnitus.  This was made effective date on November 27, 2005 or one year prior to the date of receipt of his claim on November 27, 2006.  

The RO determined that the Veteran filed his tinnitus claim on November 27, 2006, which is more than one year after the effective date of both liberalizing VA laws for tinnitus (March 1976 and June 1999).  

Thus, pursuant to 38 C.F.R. § 3.114(a)(3), the RO determined that the 10 percent rating for the service-connected tinnitus was only authorized for a period of one year prior to the date of receipt of his claim or November 27, 2005.  

In a November 2009 NOD, the Veteran continued to express disagreement with the effective date assigned for the 10 percent rating for the service-connected tinnitus.  He argued that he should have been awarded a no percent rating for tinnitus effective on November 18, 1967, the day after discharge from service, as well as a 10 percent rating for tinnitus effective on March 10, 1976, the effective date of the liberalizing VA regulation that first permitted a 10 percent rating for "persistent" tinnitus.  

In a January 2010 SOC, in a manner of words, the RO determined that there was CUE in its earlier September 1968 rating decision.  See 38 C.F.R. § 3.105(a).  The RO found that service connection for tinnitus should have been granted, along with  his bilateral hearing loss disability, in September 1968.  

Further, in accordance with the rating criteria applicable at that time, the service-connected tinnitus was assigned a no percent evaluation effective on November 18, 1967, the day after discharge from service.  

Despite what is in essence a finding of CUE for the September 1968 rating decision, the RO still determined that the Veteran was not entitled to a 10 percent rating for the service-connected tinnitus on March 10, 1976 (the date of the liberalizing law), because he did not file any claim within one year of the liberalizing law.  See 38 C.F.R. § 3.114(a)(1).  

In his February 2010 VA Form 9 (Substantive Appeal), the Veteran acknowledged that the RO had essentially found CUE in the original September 1968 rating decision that failed to grant service connection for tinnitus and assign a no percent evaluation at that time from November 18, 1967.  The Veteran still seeks an earlier effective date of March 10, 1976, for the assignment of a 10 percent rating for tinnitus, contending it is not his fault VA did not originally grant service connection for tinnitus and also failed to notify him of the March 10, 1976 change to the Rating Schedule that permitted the assignment of a 10 percent rating for tinnitus.  

Initially, the Board acknowledges that the Veteran clearly had recurrent, persistent tinnitus due to service on the effective dates of the liberalizing laws (March 10, 1976 and June 10, 1999) and continuously thereafter.  See 38 C.F.R. § 3.114(a).    

Based on these facts, however, the Board finds that, by law, the Veteran is not entitled to an effective date earlier than November 27, 2005, for the assignment of a 10 percent rating for the service-connected tinnitus.  

Although the Board acknowledges the Veteran's assertions that essentially based on equitable considerations, there is no legal basis for an earlier effective date in this case.  The Board must apply 38 C.F.R. § 3.114 to determine the appropriate effective date in this case.  

In the present case, the Veteran did not file a claim for compensation referable to tinnitus prior to the one received by the RO on November 27, 2006.  Thus, on this record, more than one year had already passed since the March 1976 and June 1999 liberalizing laws that would have permitted a 10 percent rating for tinnitus.  

Thus, 38 C.F.R. § 3.114(a)(3) dictates the current effective date.  Based on VA law, the Veteran is entitled to the assignment of a 10 percent rating for tinnitus one year before his November 27, 2006 tinnitus claim, and no earlier.  See again 38 C.F.R. §§ 3.114(a)(3); 3.400(p).  This is the proper effective date the RO has assigned for the 10 percent rating for the service-connected tinnitus in accordance with the applicable regulations. 

There is no evidence of record that a tinnitus claim was reviewed on the initiative of VA or at the Veteran's request within one year after the effective dates of the liberalizing legislations (March 10, 1976 and June 10, 1999).  See 38 C.F.R. § 3.114(a)(1).  The Veteran does not contend otherwise. 

There is also no evidence of record that a tinnitus claim was reviewed on the initiative of VA more than one year after the liberalizing legislation.  38 C.F.R. § 3.114(a)(2).  The Veteran does not contend otherwise.  
 
Simply stated, the claims file does not contain any communication from the Veteran or his representative indicating an intent to seek, or a belief in entitlement to, compensation for tinnitus after the March 1976 and June 1999 liberalizing amendments for tinnitus, but prior to the current effective date of November 27, 2005.  38 C.F.R. §§ 3.1(p), 3.155(a).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon, 12 Vet. App. at 35; Talbert, 7 Vet. App. at 356-57.  

Moreover, the Board acknowledges the RO's finding of CUE in its earlier September 1968 rating decision means that the service-connected tinnitus was rated in accordance with the regulations applicable at that time and assigned a no percent evaluation beginning on November 18, 1967, the day after discharge from service.  This was in accordance with the law in effect at that time.  See 38 C.F.R. § 3.105(a) (if an earlier decision contains CUE, it is as if the correct decision had been made on the date of the prior, reversed decision).  

Nonetheless, the no percent rating assigned for the service-connected tinnitus, effective on November 18, 1967, constituted the highest rating available at that time for the service-connected tinnitus due to acoustic trauma under Diagnostic Code 6260.  See 38 C.F.R. § 4.84(b) (1975).  In this regard, the Veteran does not contend he is entitled to a 10 percent rating for tinnitus any time prior to the March 1976 liberalizing law, but more importantly, the evidence and law at that time would not support it.     

The Veteran asserts that it was not his fault that VA failed to notify him of the March 1976 and June 1999 liberalizing changes to the Rating Schedule for tinnitus.   

To some extent, the Veteran appears to be raising an argument couched in equity, based on VA's failure to inform him of the change in regulation, his lack of knowledge of the law claimed as due to a lack of notice by VA cannot be deemed to be a legal basis for entitlement.  

To the extent that the Veteran may have been unaware of the requirement that he had within one year from the effective date of the March 1976 and June 1999 liberalizing regulations regarding tinnitus to file a claim for benefits, the absence of such knowledge cannot serve as the basis for an award of benefits.  Morris v. Derwinski, 1 Vet. App. 260 (1991), Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947); Velez v. West, 11 Vet. App. 148 (1998).  

Persons dealing with the Government are charged with knowledge of Federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  Morris, 1 Vet. App. at 265.  

As such, a claim of ignorance of the law in not submitting a compensation claim for tinnitus, or requesting a review of his case within one year of the March 1976 and June 1999 regulations, is without merit in this case.

Based on the foregoing, the Veteran's earlier effective date claim for the assignment of a 10 percent rating for the service-connected tinnitus prior to November 27, 2005, must be denied as a matter of law.  

The Board is sympathetic to the Veteran's claim and his particular circumstances, but the Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of the law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

In such a case, where the law is dispositive, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 



ORDER

The claim of an effective date earlier than November 27, 2005, for the assignment of a 10 percent disability rating for the service-connected tinnitus, must be denied by operation of law.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


